ROBERTSON, Judge,
dissenting.
I must dissent because it is my opinion that this appellate court is without jurisdiction to review this case. After appeal from family court to circuit court, the husband was found to be
“guilty of criminal nonsupport as charged in Section 13A-13-4, which is a Class A Misdemeanor. Therefore, the defendant is sentenced to the Jefferson County Jail for a period of one year, but said sentence is suspended for two years and is conditional on the defendant paying the arrearage at the rate of $218 per month until paid in full.”
Clearly, a Class A misdemeanor conviction does not fall within this court’s appellate jurisdiction under § 12-3-10, Code 1975, nor can I find any other authority for this court to review this criminal conviction.